Citation Nr: 1010006	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for noncardiac chest pain, 
to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1988 to May 
1993.  He served in Southwest Asia from December 12, 1990 to 
April 25, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision, which 
denied entitlement to service connection for noncardiac chest 
pain, to include as due to an undiagnosed illness.  This 
issue was remanded by the Board in July 2007 and May 2008 in 
order to afford the Veteran VA examinations. 

By a December 2008 determination, the Board denied the matter 
on appeal.  The Veteran appealed the Board's decision with 
respect to this issue to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2009, the Court 
issued an order granting an October 2009 joint motion to 
remand (JMR) the appeal of this issue to the Board.  The 
appeal was returned to the Board for action consistent with 
the October 2009 JMR and Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has contended that he has noncardiac chest pain 
due to an undiagnosed illness stemming from his service in 
Southwest Asia.  See notice of disagreement (NOD), September 
2003; Veteran's statement, July 2003.  After a thorough 
review of the Veteran's claims folder, the Board has 
determined that this issue must once again be remanded in 
order to schedule the Veteran for a VA psychiatric 
examination.



The Board notes that the Veteran underwent a VA examination 
in September 2007.  At this examination, the Veteran reported 
that he had been diagnosed with ischemic heart disease in 
2004.  The examiner noted the Veteran's medical records and 
results from 2004.  The examiner also noted that there is no 
evidence of any significant valvular or myocardial 
dysfunction.  After examining the Veteran and reviewing the 
medical records, the examiner concluded that the Veteran does 
not have an ischemic heart disease or any organic heart 
disease.  The examiner was unable to identify an underlying 
disability to account for the Veteran's complaints of chest 
pain.  However, the examiner went on to note that the Veteran 
does have anxiety, which also can present with chest pain and 
shortness of breath.  The examiner then recommended that the 
Veteran undergo a mental examination to clarify whether his 
noncardiac chest pain is a manifestation of his anxiety 
disorder.  No such examination was conducted.  

In this instance, the September 2007 VA examination was 
intended to clarify the nature and etiology of the Veteran's 
complaints of chest pain.  In light of that examiner's 
recommendation, this issue was remanded by the Board in May 
2008 in order to afford the Veteran a VA psychiatric 
examination to determine whether the chest pains were a 
manifestation of the Veteran's anxiety disorder, or any other 
psychiatric disorder.  The Veteran was scheduled for an 
examination in August 2008.  The Veteran failed to report for 
this examination and showed no good cause for his failure to 
report.  Additionally, the Veteran did not request that he be 
rescheduled for another examination.    

Nevertheless, the Board will remand this issue one more time 
in order to attempt to afford the Veteran a VA psychiatric 
examination to determine whether the chest pains are a 
manifestation of the Veteran's anxiety disorder, or any other 
psychiatric disorder.  The Board cautions the Veteran 
concerning his responsibility to cooperate with VA in these 
matters.  The Court has held that '[t]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.'  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Veteran's responsibility of cooperating in 
the development of his claim includes reporting for and 
cooperating during the course of a VA examination.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  The examiner should 
elicit from the Veteran a history of 
his symptoms relating to a psychiatric 
condition.  

After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should render 
an opinion as to whether the Veteran 
currently has an anxiety disorder or any 
other psychiatric disorder.  If so, an 
opinion should be provided as to whether 
it is at least as likely as not that the 
Veteran's noncardiac chest pains are 
attributable to his diagnosed anxiety 
disorder, or any other psychiatric 
disorder. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.	Then, the RO/AMC should readjudicate the 
claim.  In particular, the RO should 
review all the evidence that was 
submitted since the most recent 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


